DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 10/25/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0134037 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to computer readable/storage media (signals per se).  Variations of the term “storage” are not necessarily considered to limit a media claim to non-transitory embodiment because many disclosure conflate storage media and signals.   Thus, 101 rejections will be applied if the claimed computer readable medium (even storage medium, for example) 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0260486) in view of Loehr et al. (US 2020/0274654)



receiving information about a first grant and a second grant (see 1st and 2nd dci in figure 43: paragraphs 628-629. Also see figure 44 and paragraph 632); 
generating the MAC PDU (paragraph 215: Mac PDU (e.g. transport block)) for the first grant (paragraphs 575-576, 630-63: create a transport block); 
storing the MAC PDU in a first Hybrid automatic repeat request (HARQ) buffer associated with the first grant  (see figure 24 for HARQ buffers for TB1 and TB2: paragraphs 570-571: also see step 4430 in figure 44: paragraph 632)  and a second HARQ buffer associated with the second grant 
performing listen before talk (LBT) procedure for the first grant and the second grant (see first LBT and second LBT in figure 44 and figure 45: paragraphs 632-633) ; and 
transmitting the MAC PDU on a grant for which the LBT succeeds firstly among the first grant and the second grant (see figures 43-45: 631-633: 1st TB and 2nd TB).  

    PNG
    media_image1.png
    455
    750
    media_image1.png
    Greyscale


Although Zhou teaches packet duplication (paragraph 216), it does not explicity teaches how second HARQ buffer is used for packet duplication.  Thus, Zhou does not explicitly states store the MAC PDU in second HARQ buffer.  
The system of Loehr teaches transmission uplink PDUs using first HARQ process and second HARQ process (see abstract, figure 3 and 6), which is similar to the system of Zhou. However, Loehr teaches PDU is store in first primary RLC and secondary RLC, but RLC will not transmitted duplicated PDU until it receives activate duplication signal (Paragraphs 37-40).  UE in Loehr can store the original PDU and duplication PDUs (paragraphs 115 and 137), and the HARQ buffers are associated with HARQ process (paragraphs 38, 40, and 105). 
[0115] In some embodiments, the memory 610 stores data related to autonomous packet duplication and retransmission. For may store original PDCP PDUs, duplicated PDCP PDUs, buffer statuses, network statuses, HARQ feedback information, and the like. In certain embodiments, the memory 610 also stores program code and related data, such as an operating system or other controller algorithms operating on the user equipment apparatus 600. 
[0137] The method 900 begins and duplicate 905 at the UE an initial PDCP PDU prior to detecting a trigger for activating PDCP duplication. The method 900 includes storing 910 at the UE the duplicated PDCP PDU in a buffer without transmitting. The method 900 includes transmitting 915 the initial PDCP PDU to a recipient (e.g., a RAN node, such as a gNB). The method 900 includes discarding 920 the duplicated PDCP PDU without transmitting in response to receiving an ACK corresponding to the initial PDCP PDU. The method 900 includes transmitting 925 the duplicated PDCP PDU in response to detecting the trigger for activating PDCP duplication. The method 900 ends. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have store a copy/duplicated in secondary HARQ buffer as taught by Loehr in the system of Zhou in order to increase transmission reliability (Loehr: paragraph05)

    PNG
    media_image2.png
    669
    705
    media_image2.png
    Greyscale

With regard to claims 5 and 9, teaches: A user equipment (UE) in a wireless communication system, the UE comprising: 
at least one transceiver (see figure 3: paragraph 235); 
at least one processor (See figure 3: paragraphs 233-234); and 
At least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (paragraphs 231 and 237-238) comprising: 
st and 2nd dci in figure 43: paragraphs 628-629. Also see figure 44 and paragraph 632); 
generating a medium access control (MAC) protocol data unit (PDU) for the first grant (paragraphs 575-576, 630-63: create a transport block); 
storing the MAC PDU in a first Hybrid automatic repeat request (HARQ) buffer associated with the first grant (see figure 24 for HARQ buffers for TB1 and TB2: paragraphs 570-571: also see step 4430 in figure 44: paragraph 632); 
performing listen before talk (LBT) procedure for the first grant and the second grant (see first LBT and second LBT in figure 44 and figure 45: paragraphs 632-633); and 
transmitting the MAC PDU on a grant for which the LBT succeeds firstly among the first grant and the second grant (see figures 43-45: 631-633: 1st TB and 2nd TB).    

    PNG
    media_image3.png
    740
    577
    media_image3.png
    Greyscale

Although Zhou teaches packet duplication (paragraph 216), it does not explicity teaches how second HARQ buffer is used for packet duplication.  Thus, Zhou does not explicitly states store the MAC PDU in second HARQ buffer.  


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have store a copy/duplicated in secondary HARQ buffer as taught by Loehr in the system of Zhou in order to increase transmission reliability (Loehr: paragraph05)

With regard to claims 2 and 6, Zhou teaches: wherein storing the MAC PDU comprises determining whether the second HARQ buffer associated with the second grant is empty or not (paragraphs 571-572:  In an example, not considering the second transmission as a performed transmission may comprise considering a second HARQ process corresponding to the second transport block as an available HARQ process (e.g., not pending) with an empty corresponding HARQ buffer.)
wherein, if the second HARQ buffer associated with the second grant being not empty, the MAC PDU is transmitted on the first grant when the LBT for the first grant (see figure 24:  paragraphs 554, 565, 570-574).

    PNG
    media_image4.png
    513
    780
    media_image4.png
    Greyscale

 


With regard to claims 3 and 7, Although Zhou teaches packet duplication (paragraph 216), it does not explicity teaches how second HARQ buffer is used for packet duplication.  Thus, Zhou fails to teaches  if the second HARQ buffer associated with the second grant being empty, storing the MAC PDU comprises determining whether the second grant is allowed for transmission of the MAC PDU or not, wherein, if the second grant is not allowed for transmission of the MAC PDU, the MAC PDU is transmitted on the first grant when the LBT for the first grant succeeds.  
The system of Loehr teaches transmission uplink PDUs using first HARQ process and second HARQ process (see abstract and figure 3), which is similar to the 

[0038] In one embodiment, the duplicate PDCP PDU is submitted to MAC layer, i.e., into a HARQ buffer (e.g., associated with a predefined and/or reserved HARQ process). Note that submitting the PDCP PDU to the MAC layer may require a predefined grant. Here, the UE may submit the PDCP PDU assuming a predefined grant. In another embodiment, the duplicate PDCP PDU is submitted to the RLC layer, for example, as a form of pre-processing. 
[0039] In some embodiments of the UE-controlled activation/deactivation of PDCP duplication, one copy of the PDCP PDU goes to a primary RLC entity, while the duplicate(s) of the PDCP PDU goes to secondary RLC entity/entities. Note that each RLC entity is associated with a logical channel ("LCH"). However, until activation of packet duplication is triggered at the UE, only the primary RLC entity/LCH transmits the PDCP PDU(s). As such, the secondary RLC entities/LCH(s) receive the duplicated PDCP PDUs, but do not transmit until it is determined to "activate" the PDCP duplication. In such embodiments, the secondary RLC entities queue up duplicated PDCP PDUs while PDCP duplication is deactivated and only transmit the duplicated PDCP PDUs upon activation of PDCP duplication. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have second HARQ process can store MAC PDU and not be allowed for transmission in secondary HARQ process as taught by Loehr in the system of Zhou in order to increase transmission reliability (Loehr: paragraph05)


With regard to claims 4 and 8, Loehr teaches: wherein, if the second grant is allowed for transmission of the MAC PDU, storing the MAC PDU comprises: duplicating the MAC PDU for the first grant; and storing the duplicated MAC PDU in the second HARQ buffer associated with the second grant (See figure 9: paragraph 137: also see paragraphs 38-40).  

    PNG
    media_image5.png
    719
    564
    media_image5.png
    Greyscale

Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaidya et al. (US 2020/0314887: see figure 9)
Stern-Berkowitz et al. (US 2019/0068334: see figure 19)
Chin et al. (US 2020/0154469: see figure 3)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARCUS SMITH/           Primary Examiner, Art Unit 2419